ACCEPTED
                                                                                                        01-09-00843-CR
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                 12/11/2015 10:50:17 AM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                 CLERK




                                                                                      RECEIVED IN
                                                                                 1st COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                12/11/2015 10:50:17 AM
                      State Counsel for Offenders                                CHRISTOPHER A. PRINE
                           A Division of Texas Department of Criminal Justice
                                                                                         Clerk

                                          P.O. Box 4005
                                    Huntsville, TX 77342-4005
                                         (936) 437-5203


December 11, 2015

Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066

RE:   David William Ponce-Rivera v. The State of Texas
      Appeal Cause No. 01-09-00843-CR

Dear Mr. Prine:

       Please allow our office to check out the Clerk’s Record that was filed in
your office on January 6, 2010 and the Reporter’s Record that was filed in your
office on November 18, 2009. Thank you in advance for your courtesies. Please
contact me if you have any questions or concerns.

Thank you,

Lisa M. Moss
Legal Assistant II
Appellate Section
State Counsel for Offenders
Phone: 936/437-5241
Fax: 936/437-5279
Email: lisa.m.moss@tdcj.texas.gov